Case 5:17-cr-20334-JEL-APP ECF No. 64, PageID.517 Filed 03/29/21 Page 1 of 6




               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


United States of America,

                       Plaintiff,      Case No. 17-20334

v.                                     Judith E. Levy
                                       United States District Judge
Jonathan Wade Wright,                  Anthony P. Patti
                                       Magistrate Judge
                     Defendant.
________________________________/


 OPINION AND ORDER DENYING DEFENDANT JONATHAN
WADE WRIGHT’S RENEWED MOTION FOR COMPASSIONATE
                  RELEASE [50]

     Before the Court is Defendant’s third motion for compassionate

release. (ECF No. 50.) For the following reasons, this motion is DENIED.

Background

     On June 27, 2018, Defendant Jonathan Wade Wright pled guilty to

possession of a firearm in furtherance of a drug trafficking crime in

violation of 18 U.S.C. § 924(c)(1)(A). (ECF No. 30.) The Court sentenced

Defendant to 60 months’ imprisonment, to be served consecutively to the

sentenced imposed by the Honorable Judge Nancy G. Edmunds in Case

No. 17-20022. (Id. at PageID.197.)
Case 5:17-cr-20334-JEL-APP ECF No. 64, PageID.518 Filed 03/29/21 Page 2 of 6




     On June 9, 2020, Defendant moved for compassionate release

and/or reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i),

arguing that his asthma, obesity, and chronic kidney disease rendered

him particularly susceptible to the COVID-19 pandemic and therefore

constituted “extraordinary and compelling reasons” for release. (ECF No.

43.) Because Defendant was serving Judge Edmunds’ sentence at the

time of his motion and would not begin serving the sentenced imposed by

this Court until September 17, 2020, the Court stayed Defendant’s

motion pending the resolution of Defendant’s identical compassionate

release motion before Judge Edmunds. (ECF No. 42.) On October 6, 2020,

after Judge Edmunds denied Defendant’s separate compassionate

release motion and Defendant began serving the sentenced imposed by

this Court, the undersigned denied without prejudice Defendant’s

motion. (ECF No. 46.) Specifically, the Court agreed with Judge

Edmunds that Defendant’s alleged asthma appeared to be mild and was

therefore not currently “a CDC-supported justification for compassionate

release.” (Id. at PageID.377.) Because there was no evidence of obesity or

a kidney condition, the Court denied without prejudice Defendant’s




                                     2
Case 5:17-cr-20334-JEL-APP ECF No. 64, PageID.519 Filed 03/29/21 Page 3 of 6




motion and noted that, “[s]hould [his] condition change, [Defendant] is of

course free to renew his motion.” (Id. at PageID.380.)

      On October 9, 2020, Defendant filed a pro se motion requesting that

the Court reconsider its denial of compassionate release.1 (ECF No. 47.)

In the motion, Defendant raised only the issue of his obesity and attached

a letter from the Bureau of Prison health services report confirming that

his Body Mass Index was 36 as of October 20, 2020. (ECF No. 347,

PageID.386.) Assuming, without deciding, that Defendant’s BMI of 36

constituted extraordinary and compelling reasons for compassionate

release, the Court denied Defendant’s motion on December 7, 2020 for

the following reason:

      Careful analysis of his § 3553 factors as required by Jones
      compel a denial of Defendant’s motion for compassionate
      release. During a compassionate release analysis, the
      applicable § 3553 sentencing factors include: the nature and
      circumstance of the offense and the defendant’s history and
      characteristics; the need for the defendant’s sentence to
      reflect the seriousness of the offense; the need to afford
      adequate deterrence to criminal conduct; the need to protect
      the public from further crimes; and the need to provide the


      1 Pursuant to the Court’s October 6 Order granting Defendant explicit
permission to file a renewed motion for compassionate release should new medical
evidence arise, the Court interpreted this pro se motion as a renewed motion for
compassionate release rather than a motion for reconsideration. (See ECF No. 46.)
                                       3
Case 5:17-cr-20334-JEL-APP ECF No. 64, PageID.520 Filed 03/29/21 Page 4 of 6




      defendant with certain services. See 18 U.S.C. § 3553(a)(1)-
      (2).
            After considering these same factors when sentencing
      Defendant in June 2018, the Court sentenced Defendant to 60
      months’ imprisonment, to be served consecutively to the 30-
      month sentence imposed by Judge Edmunds in Case No. 17-
      20022. (ECF No. 30.) This sentence reflected the severity of
      Defendant’s offense of possession of a firearm in furtherance
      of a drug trafficking crime, which he committed in violation of
      18 U.S.C. § 924(c)(1)(A). (Id.) . . . Moreover, Defendant did not
      engage in this conduct in isolation, but in association with a
      notoriously violent gang. As the Court indicated at initial
      sentencing, this conduct—mixing drug dealing with multiple
      loaded firearms, particularly in the context of a gang—is
      terribly serious. Additionally, Defendant did not begin serving
      the sentence imposed by this Court until September 17, 2020,
      meaning that he has served less than 5% of his sentence—
      fewer than 3 months out of 60. (ECF No. 42.) While the Court
      does not consider a low percentage of “time served” to be
      ubiquitously fatal to all compassionate release motions,
      Defendant’s underlying conduct in this case posed a great risk
      of danger to the public. Accordingly, the Court cannot
      conclude that Defendant’s 2.5 months of imprisonment for his
      underlying offense has “reflect[ed] the seriousness of the
      offense” or “afford[ed] adequate deterrence to criminal
      conduct.” § 3553(a). Nor can the Court conclude that there
      would be no risk to the public upon Defendant’s early release.

Id.




                                     4
Case 5:17-cr-20334-JEL-APP ECF No. 64, PageID.521 Filed 03/29/21 Page 5 of 6




The Current Motion

      On March 9, 2021, Defendant filed a new motion for compassionate

release, arguing as to the § 3553 factors,

      While it is true that Wright has yet to serve the majority of
      his sentence in the instant case, he has served nearly half of
      his total aggregate sentence—the majority of which has been
      spent in a prison identified as an epicenter for spread of a
      deadly virus and under lockdown conditions. The increasingly
      punitive nature of the last year of Wright’s sentence has
      therefore ensured that just punishment is served.

(ECF No. 50, PageID.423.) Defendant identifies no circumstances that

have changed in the three months between his current motion and the

Court’s December denial of his previous motion, though the Government

points out that Defendant’s misconduct while in prison has since “caused

him to lose 41 days of Good Conduct Time towards his release. Wright’s

projected release date is [now] January 30, 2025.” (ECF No. 55,

PageID.457 (citing BOP Sentence Computation).) The Court accordingly

denies Defendant’s renewed motion for the same reasons it denied his

prior motion.2 (See ECF No. 347.)



      2  Because the Court would again deny Defendant’s motion based on the § 3553
factors, it is unnecessary to address the question of extraordinary and compelling
circumstances. However, the Court was disappointed that FCI Elkton could not
provide an update as to when Defendant—whom the CDC has identified as a higher
                                        5
Case 5:17-cr-20334-JEL-APP ECF No. 64, PageID.522 Filed 03/29/21 Page 6 of 6




      Accordingly, the Court finds that compassionate release would not

be consistent with the § 3553 sentencing factors.3 Defendant’s motion for

compassionate release is, therefore, DENIED.

      IT IS SO ORDERED.

Dated: March 29, 2021                     s/Judith E. Levy
Ann Arbor, Michigan                       JUDITH E. LEVY
                                          United States District Judge

                      CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on March 29, 2021.
                                          s/William Barkholz
                                          WILLIAM BARKHOLZ
                                          Case Manager




risk for a dire outcome from COVID-19 based on his Body-Mass Index—would be
offered the COVID-19 vaccine. (ECF No. 55, PageID.452.)
       3 Judge Edmunds reached the same conclusion when she considered

Defendant’s identical compassionate release motion. (ECF No. 340, PageID.5175.)
                                      6
